Citation Nr: 1813475	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for degenerative disc disease of the lumbar spine.

3. Entitlement to service connection for bilateral tinnitus.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a hearing in October 2017 before the undersigned, and a hearing transcript has been associated with the record.

The issues of entitlement to service connection for a left shoulder condition and for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A bilateral hearing loss disability was not manifest during active service, nor was sensorineural hearing loss manifest within a year of discharge; the preponderance of the evidence fails to establish a present hearing loss disability as a result of service.

2. A chronic disorder of the lumbar spine was not shown in service or within a year of service discharge; the preponderance of the evidence fails to establish that the Veteran's diagnosed arthritis of the lumbar spine is etiologically related to his active service or a service connected disability.

3. Resolving all reasonable doubt in the Veteran's favor, tinnitus is manifested as a result of his active service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability for VA compensation purposes was not incurred or aggravated as a result of active service. 38 U.S.C. §§ 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In March 2012, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in April 2012 for his claimed hearing loss, tinnitus and lumbar spine conditions. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied as to the aforementioned issues. 

Service Connection Claims - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Sensorineural hearing loss and arthritis are qualifying chronic diseases. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issues of manifest sensorineural hearing loss and arthritis in the present case.

Bilateral Hearing Loss

A hearing loss disability for VA compensation purposes is defined by regulation, and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service. The threshold for normal hearing is 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends that he has hearing loss as the result of in-service noise exposure, to include being exposed to small arms and military equipment without hearing protection during basic training, heavy equipment, weapons and demolition noise during AIT training, and aircraft noise in various deployments. See January 2012 statement in support of claim. Furthermore, the Veteran states that he first noticed ringing in his ears in 1974 or 1976. See October 2017 hearing transcript. The Board notes that VA has conceded that the Veteran was exposed to hazardous noise in service.

Service treatment records from his October 1972 enlistment audiological evaluation revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
15
LEFT
10
0
10
0
0

It was noted that there was no distinguishable or communicable hearing loss. 

On audiological evaluation in August 1989, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
20
30
30
LEFT
15
15
10
10
10

It was noted that the Veteran's hearing loss profile was H2, and that the Veteran was routinely exposed to hazardous noise. However, it was also noted that the Veteran was previously issued earplugs.

On audiological evaluation in April 1991, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
20
LEFT
15
20
10
10
15

No significant threshold shift was noted since the prior 1989 audiological evaluation.

On his separation audiological evaluation in August 1992, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
20
15
LEFT
10
5
5
5
15

A significant threshold shift since the August 1989 audiogram was noted. However, on his report of medical history, the Veteran indicated that he had never had ear trouble, and no hearing complaints were noted either by the Veteran or by the evaluator. Further noted was that the Veteran does not wear a hearing aid, and in fact, that he is in good health.

Pursuant to the instant claim, the Veteran was afforded a VA examination in April 2012. The examiner indicated that he reviewed the entire claims file. The examiner conducted an audiological evaluation, and reported that the Veteran's hearing was within normal limits. Indeed, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
65
65
LEFT
15
20
65
70
75

Furthermore, the Veteran's CNC speech recognition score was 100% for the right ear and 80% for the left ear. The Veteran was diagnosed with bilateral sensorineural hearing loss. The examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of an event in military service. To support this opinion, the examiner stated that the Veteran's in-service audiograms were all normal with the exception of that in August 1989, wherein the Veteran had otitis media in the left ear at the time of the hearing test. Furthermore, the examiner indicated that audiograms subsequent to August 1989 showed the hearing loss had resolved and the Veteran's hearing acuity had gone back to normal, and his separation audiogram showed normal hearing bilaterally with no significant changes while in the military.  

In a January 2014 VA primary care note, the Veteran denied hearing loss, tinnitus, ear drainage and pain on evaluation of his ears.

In January 2015, the Veteran complained of hearing loss and tinnitus during a VA primary care visit.  

The only other relevant evidence of record is the transcript of the Veteran's hearing of October 2017 before the undersigned. As previously noted, the Veteran testified that he began noticing hearing problems in 1974 or 1976, and that he was a demolition specialist before ear plugs were available. He further testified that he noticed altitude change in his ears when descending during flight. 

Based upon the evidence of record, the Board finds that a bilateral hearing loss disability for VA compensation purposes was not manifest during service, at separation from active service, or within a year of service discharge. The preponderance of the evidence likewise fails to establish that the Veteran's present hearing loss disability is a result of service. 

The Board acknowledges the documented threshold shifts in service.  However, as highlighted by the 2012 VA examiner, the Veteran's separation examination and the audiograms both before and after August 1989, when he had otitis, were normal. Any hearing loss that may have existed in service was temporary and had resolved by the end of the Veteran's service.  There was also no evidence that hearing loss for VA purposes was documented until many years post-service.  

The Veteran's history of noise exposure during active service is also recognized. However, the April 2012 VA examiner's opinion that his current hearing loss was not likely caused by or a result of an event in military service is persuasive. The examiner is shown to have adequately considered the credible evidence of record, to include the Veteran's lay history.  There is no competent medical opinion to the contrary.

Consideration has also been given to the statements provided by the Veteran that he first noticed hearing problems in service and that they had persisted after service.  While the Veteran's statements of noise exposure during military service are acknowledged as credible, the Board also notes that the Veteran was exposed to loud noises after his separation as a railroad company laborer. See April 2012 examination. Furthermore, the Board acknowledges his statements in his December 2012 notice of disagreement that the 2012 VA examination was not thorough or accurate enough. However, the examination is shown to have been based on a review of the Veteran's entire claims file, and further, reflects that an audiogram was conducted. Indeed, the Board finds that the examiner's rationale is adequate, and his conclusion is well-supported.

The Board acknowledges that the Veteran is competent to report symptoms such as decreased hearing, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he has received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). The lay evidence does not constitute competent medical evidence and lacks probative value. Furthermore, the only competent medical evidence of record indicates that the Veteran's current hearing disability was not caused or aggravated by service. 

In conclusion, the Board finds that service connection for bilateral hearing loss is not warranted. The preponderance of the evidence is against the claim.

Lumbar Spine Disability

The Veteran claims entitlement to service connection for a lumbar spine disability. He testified during his October 2017 hearing before the undersigned that he hurt his back in Germany 20 years ago, when he was serving as a combat engineer. Specifically, he stated he reached down into a "wash pit" and lifted his heavy equipment wrong. The Board notes that the Veteran also stated being involved in a parachute landing fall, though no parachute training is noted in his form DD-214.

A review of the Veteran's service treatment records shows that there is no documented back injury or complaint in service other than "upper back pain" in his separation examination of August 1992. Nevertheless, the Veteran's separation examination included a clinical evaluation of his spine, which was evaluated as normal. Furthermore, the Veteran reported in his separation report of medical history that he was in good health, and that he did not have a history of recurrent back pain. 

In April 2012, the Veteran underwent a VA examination for his claimed lumbar spine disability.  The diagnosis of degenerative joint disease of the lumbar spine was confirmed.  As such, the first element of service connection, that of a present disability, is met. See Shedden, supra.

Notwithstanding the lack of evidence of a low back disorder in service, VA medical records reflect that the Veteran complained of low back pain in January 2011.  The Veteran underwent x-rays, which revealed that his lower back showed severe degenerative disc disease. The Veteran received a referral for chiropractic care. In May 2011, the Veteran was placed on light work duty, and reported that he hurt his back in service in 1975. A December 2011 VA evaluation of the Veteran reflects that his back was not tender, but that he moved stiffly.

In January 2012, the Veteran submitted a statement in which he indicated that his low back condition originated from carrying and running with heavy equipment on his back, in addition to jumping out of helicopters as well as the physical strains of aircraft maintenance work. He further reported having sought treatment and conveyed being in pain and taking Vicodin for said pain. 

During the April 2012 VA examination, the Veteran was confirmed to have degenerative joint disease of the lumbar spine. The Veteran reported that his back began to bother him in the mid-1980s, but that he does not recall any specific injury. The Veteran denied a back injury after service, and denied that his work as a railroad laborer after service affected his back. The Veteran also stated he currently has constant back pain which is worse with bending.  The examiner noted that no back injury was found in service treatment records, and that in his separation examination the Veteran denied recurrent back pain. The examiner further noted that there are no medical records demonstrating any continuity of symptomatology after separation until a VA medical visit in 2010. The examiner remarked that after his separation from service in 1992, the Veteran "pounded spikes" on the Union Pacific Railroad. The Veteran conveyed he did not retire, but got tired of working with "dangerous characters," and stopped working in 1997. 

Pertinently, the examiner opined that the Veteran's back disability was less likely than not incurred in or caused by an in-service injury, event or illness. The examiner pointed to the fact that there is no back injury documented in service records and that the Veteran denied recurrent back pain on separation, which suggests that any in-service back injury was a self-limited event. Furthermore, the examiner recognized a note in the treatment records which reflects some mid back pain, but pointed out that the Veteran's current lumbar complaints are for the low back. Finally, the examiner supported his opinion by indicating that generalized widespread degenerative changes of the lumbar spine are consistent with aging and not individual to any specific injury or trauma. He pointed to the Veteran's physically demanding labor duties for several years after service, "pounding spikes" for a railroad as well as the Veteran's own descriptions of having suffered "ouchies" as a result. 

VA medical records since the VA examination were reviewed, and are noted to contain complaints of low back pain.

Finally, the Board again notes that the Veteran was afforded a hearing before the undersigned in October 2017, the transcript of which is of record. The Board acknowledges the Veteran's statements as well as the current diagnosis of lumbar degenerative joint disease. 

The Board finds that the most probative evidence of record is the April 2012 VA examination, not only because it is based on a demonstrated review of the entire claims file, but also, because it is based on a physical examination and contains a very well-supported rationale. In short, the evidence of record supports a finding that the Veteran's lumbar degenerative joint disease was not diagnosed within a year of service. He reported during his separation examination that he had no history of recurrent back pain, and physical examination showed his spine was clinically normal.  Consideration has been given to the Veteran's assertion that that his MOS involved heavy lifting and arduous tasks. However, as discussed above, the April 2012 VA examiner considered the Veteran's contentions and nonetheless concluded that it is less likely than not that his lumbar spine disorder began in or is otherwise etiologically linked to service.

There is no competent evidence of a nexus between the diagnosis of degenerative joint disease of the lumbar spine and the Veteran's service. The Board affords the April 2012 examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). There are no competent opinions to the contrary. The Board acknowledges the Veteran's statements attributing his low back disability and other symptoms to service; however, the Veteran is not competent to opine on the etiology of his lumbar disorder, and his statements are therefore afforded no weight. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, per the Veteran's own concession, there is no record of complaints or treatment for low back problems until over eight years after his separation from service.  Further, and of significant import, the record reflects that not only did the Veteran not seek treatment for any back problems for many years after his separation from service, but he also took on heavy railroad labor for several years, until he became a supervisor and left the job in 1997. The Veteran also conceded during his April 2012 examination that he suffered "ouchies" as a result of his railroad labor. Thus, entitlement to service connection on a presumptive basis, or on a finding of continuity of symptomatology, is not warranted here.

The Veteran's claim of entitlement to service connection for lumbar degenerative disc disease must be denied.

Tinnitus

A current diagnosis of tinnitus has been established. See April 2012 VA examination. The Veteran testified that he first noticed ringing in his ears in 1974 or 1976 while he was in the service, and that his duties involved demolition as well as being in close proximity to aircraft.  See October 2017 Hearing Transcript. 

The Veteran's August 1992 separation examination indicates that he had hearing within normal limits bilaterally, and in fact, the Veteran reported in the associated report of medical history that he never had ear trouble or any illness or injury which was not already noted. While otitis and hearing loss was noted in August 1989, the Veteran reported being in good health at separation.

In April 2012, the Veteran was afforded a VA examination to assess the nature and etiology of his tinnitus. The Veteran reported recurrent tinnitus, which had its onset in the 1990s. He further reported that he cannot hear his cell phone ring due to the tinnitus.  The Veteran's entire claims file was reviewed, and the examiner opined that his tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss, because tinnitus is a known hearing loss symptom. The examiner also opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure. The examiner supported this opinion by stating that no complaints of tinnitus were found in service treatment records, and further, that upon separation from service, audiograms show normal hearing, which suggest the auditory system was not damaged at that time. Furthermore, the examiner indicated that while the Veteran was exposed to demolition and helicopter noise in service, he was also exposed to occupational noise after leaving the military, and his tinnitus, reported to have its onset in the late 1990s, occurred after separation from the military. Significantly, the examiner opined that it is more likely than not that occupational noise exposure was the source of the Veteran's current hearing loss and tinnitus. 

VA treatment records show that in December 2010, the Veteran sought treatment with a primary care provider for tinnitus. The Veteran had similar complaints in January 2015. 

The Veteran submitted a January 2012 statement, wherein he explained that his tinnitus presents daily, constant sounds. Specifically, he described a shrill sound in his left ear and a muffled drilling sound in his right ear. Speaking to the onset of his tinnitus, the Veteran further stated that he was exposed to small arms noise during basic training, heavy equipment and demolition noise during AIT combat engineer training, and aviation noise, all without hearing protection. 

The Board first and foremost notes that VA has conceded the Veteran's exposure to noise while in service. The Board also finds that the Veteran's statements and the lay statements of record are credible. While the Veteran reported to the April 2012 examiner that he believes his tinnitus had its onset in the late 1990's, the Board notes that in both his October 2017 sworn hearing testimony and his January 2012 statement, the Veteran reported that his tinnitus began while he was in service. In fact, his statement and hearing testimony are much more specific than the statements reflected in his VA examination. Indeed, the Veteran testified at his hearing before the undersigned that he first noticed the specific symptom of ringing in his ears in 1974 or 1976. He further described specific symptomatology, including a muffled drilling sound in his right ear and a shrill sound in the left ear.   

The Board is aware that the Veteran's separation examination had a normal audiogram, and that a VA examination resulted in the opinion that it is less likely than not that his tinnitus is related to service. The Board is further aware of the VA medical opinion that tinnitus is more likely a symptom of the Veteran's hearing loss. However, the Board assigns less weight to this negative evidence. Specifically, the aforementioned VA examination was both for hearing loss and tinnitus, which may have caused the Veteran to be confused as to the date of onset of his tinnitus. Furthermore, while the rationale in explaining the opinion that tinnitus is a symptom of hearing loss, while sufficient, is not persuasive. Simply because tinnitus is a common symptom of hearing loss, the commonality of a symptom is not conclusive evidence of the etiology of said symptom. Indeed, there are inconsistent reports of record as to the date of onset of hearing loss and tinnitus, but the Veteran's sworn testimony, which the Board has found credible, places the onset of tinnitus symptoms before the onset and diagnosis of hearing loss.  Also, the Board finds persuasive that there are no occupational treatment notes of record, and further, that there is no evidence of a social security or occupational disability claim for a hearing disability due to occupational noise exposure.

VA has conceded that the Veteran was exposed to loud noise in service; the lay reports of record have been consistent and specific in reporting tinnitus symptomatology; and observations regarding the onset of tinnitus are capable of lay observation. The Board has found the lay statements of record to be credible.  Therefore, and resolving all reasonable doubt in the Veteran's favor, as the evidence is at least in relative equipoise, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Review of the Veteran's service treatment records reflects that he received treatment for left knee complaints, to include a left knee cyst noted in his August 1992 separation examination. Furthermore, the Veteran testified that while in service, he ran with combat boots, and that his MOS involved up to 300 parachute jumps and landings, which put a strain on the knees. See October 2017 hearing transcript. In addition, VA medical records reflect that during a May 2011 visit, the Veteran reported sustaining a knee injury in 1975. A December 2011 VA treatment note also shows reports of pain and chronic left knee issues. Significantly, a January 2014 VA treatment note reflects that the Veteran was diagnosed in December 2010 with knee arthralgia, and a July 2014 note shows that the Veteran was placed on long term opioid therapy for low back, left knee and left shoulder pain. 

As to the Veteran's claim of a left shoulder condition, review of service treatment records fails to reveal complaints or treatment of a shoulder condition in service. However, the Board notes that review of the Veteran's post-service medical records reflects that the Veteran sought treatment from a private provider for left shoulder pain. Specifically, in December 2011, a rehabilitation note reflects that the Veteran reported shoulder pain which he thought was due to his extensive work as a paratrooper, and which affected his ability to perform such tasks as split wood, fly fish, and reach overhead. The Veteran was assessed to have suspected arthritic changes throughout the AC joint, and was referred to physical therapy. In a follow-up January 2012 note, degenerative changes to the AC joint were also noted, and a recommendation for injections was made. A January 2013 VA treatment note shows that the Veteran reported chronic shoulder pain, and a July 2014 note shows that the Veteran was placed on long term opioid treatment for his pain. 

The Board also notes the Veteran's January 2012 statement, in which he states his left knee and left shoulder conditions originated while in Pathfinder School, which involved a lot of jumping from helicopters and towers. Furthermore, the Veteran testified as to the continuity of his symptoms and his treatment. Finally, the Board notes that the Veteran's MOS as a combat engineer working with heavy equipment is consistent with the claimed shoulder and knee injuries. 

The Board finds that the Veteran is competent to testify to observable symptomatology, including knee and shoulder pain. In addition, the Board finds that the medical record establishes both a current shoulder and knee diagnosis as well as a history of shoulder and knee treatment, including injections and physical therapy. The Board finds that the evidence of record contains sufficient indication that the Veteran's claimed knee and shoulder disabilities may be associated with his active service. However, the Veteran has not yet undergone a VA examination of his left shoulder or of his left knee. As such, there is insufficient competent evidence of record to decide these claims for service connection. McLendon, 20 Vet. App. at 83.

Therefore, the Board finds that VA is duty-bound to afford the Veteran the appropriate VA examinations to evaluate the etiology of his claimed left shoulder and left knee disorders. 38 U.S.C. § 5103A (d) (2012). The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records, and associate the records with the claims file.

2. Following completion of the above, afford the Veteran VA examination to determine the etiology of the claimed left shoulder and left knee disabilities. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

a. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disorder is related to the Veteran's active service. In rendering this opinion, the examiner must specifically discuss the Veteran's treatment and the contentions raised by the Veteran regarding his claimed shoulder disorder. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left knee disorder is related to the Veteran's active service. In rendering this opinion, the examiner must specifically discuss the Veteran's medical treatment records as well as any other contentions raised by the Veteran regarding his claimed knee disorder. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


